Title: John Quincy Adams to Louisa Catherine Johnson, 13 August 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague August 13. 1796.
          
          I hope my amiable friend has before this received my letters of the 9th: of last month, and of the 6th of the present; and that all her doubts, if doubts she really had, whether she still retained all her Empire over my affections have vanished into thin air. Though there was a letter which must have reached her very shortly after the impatient anxiety which she expresses in her letter of July 24th: it is possible that I might have indulged yet more frequently than I have, the inclination which I always feel to converse with her, but for the repeated hints of her aversion to writing contained in her preceding letters.— Yes! let me freely own, that I have more than once sat myself down to my table, and taken up the pen to give you my sentiments “warm from the soul and faithful to its fires.” But the reflection has occurred, that you hated writing, and that even the assurance of my constant attachment might lose its charm in the painful sensation of an obligation to return an answer. So that I was consulting your pleasure even when I sacrificed that of writing to you. But indeed for my satisfaction the oftener we write the better for nothing can exceed the delight that a letter from you gives me, so long as we are absent from each other, and if it were really a painful task for me to write to others it would be an enjoyment to write to you.
          I have mentioned to you in my last Letter that I expect to remain

here some months longer; perhaps till the next spring; but of all the sorts of gratification that I can derive from my new destination the most delicious is, that it gives me the hope of terminating sooner than I could otherwise have expected the vile embarassments which made our separation absolutely necessary.— It is the promise of decent support and Independence for us both that I value, and if you find it necessary to suppress some of the little attachments to splendor that lurk at your heart, perhaps imperceptibly to yourself, at least we can both console ourselves with the reflection that the deductions from present pomp will all be added to the securities of future comfort.
          My orders to remove may possibly come suddenly, and earlier than I now expect them. I shall have no other inducement to take the way of England, but that of meeting you. I shall hope therefore that it will not require a long time for your preparations to bear me company. I must not stay an hour longer than will be necessary.
          Let me again my dear friend recommend to you to fortify your mind for circumstances inevitably attached to our connection. The hardships of traveling, by sea or by land are formidable to you, in the delicate life to which you have always been accustomed. Yet you must be prepared to undergo them.— The modes of life, the manners and customs of the people where you may have occasion to reside, will be entirely different from those which you have been used to: perhaps many of them will appear unpleasant to you. For your own happiness, endeavour to acquire the faculty not merely of acquiescence, in unavoidable inconveniences, but even of a cheerful conformity to things which must be endured, and above all establish as an invariable rule for your conversation, to express no general or national reflections.— You will forgive me for this intimation. I have often experienced, and in many different countries that nothing is more natural, and nothing more offensive than reflections applying to nations or numerous classes of people; and I know your heart is so good that I would not have the misconception of any thing said by you ever give dissatisfaction to any one.
          I understand that you have been during part of the Summer at Clapham, and I am persuaded, you have employed your time to advantage. It would give me pleasure to have from you a detail of every thing interesting to yourself in your situation.— Write to me with perfect confidence, as I have given you the example. Your progress upon the Harp I am persuaded is great, and as you are in the habit of reflecting, I have no doubt you will not be inattentive to the

qualities, the exercise of which will be necessary or useful in the prospects, which I ardently hope will soon be realized.
          Do not think I am sitting myself up for a Mentor, but give me your advice and opinions with equal freedom in return. Remember me affectionately to all the family, and be assured of the invariable and inexpressible attachment of your friend.
          
            A.
          
        